Citation Nr: 0530526	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-10 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently assigned a 20 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran, who had active service from November 
1987 to October 1990, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in April 
2004, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.

The Board also observes that the veteran submitted a 
statement in January 2005 in which he claimed that he had 
plantar fasciitis.  It is unclear as to whether the veteran 
intended to file a claim for service connection for that 
disability.  However, that matter is not currently before the 
Board because it has not been prepared for appellate review.  
Therefore, the matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's lumbosacral strain has not been shown to be 
severe with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

3.  The veteran's lumbosacral spine is not productive of 
severe limitation of motion, forward flexion of the 
thoracolumbar spine 30 degrees or less, or of favorable 
ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5235-
5243, 5292, 5295 (2001-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the April 2002 rating 
decision, as well as the March 2003 Statement of the Case and 
the May 2005 Supplemental Statement of the Case issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations, 
including the schedular criteria, and the reason his claim 
was denied.  In addition, a letter was sent to the veteran in 
April 2004 that specifically informed him of the substance of 
the VCAA.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) the April 2004 letter essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The Board acknowledges that the April 2004 letter was 
provided to the appellant after the initial unfavorable 
decision in this case.  However, in another case regarding 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the appellant in April 2004, and the RO 
subsequently reviewed the appellant's claim and continued the 
denial of the benefit sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded VA examinations in January 2002 and April 2005.  The 
veteran and his representative have not made the Board aware 
of any additional, relevant evidence that needs to be 
obtained prior to appellate review.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim is 
appropriate.


Background and Evidence

A rating decision dated in February 1991 granted service 
connection for lumbosacral strain and assigned a 20 percent 
disability evaluation effective from October 12, 1990.  That 
determination was based on a review of the veteran's service 
medical records as well as on the findings of a VA 
examination performed in December 1990.  A January 1993 
rating decision confirmed and continued that evaluation.  The 
veteran later filed a claim for an increased evaluation in 
May 2001, and the April 2002 rating decision currently on 
appeal denied that claim.  During the pendency of the appeal, 
the veteran's 20 percent disability evaluation has remained 
in effect until the present time.

Private medical records dated from May 1999 to July 2004 
document the veteran's complaints and treatment for various 
disorders, including low back pain.  Neurological testing was 
performed in January 2001, but there were no electromyograph 
findings of nerve root compression or of peripheral 
neuropathy, and conduction time studies were in the normal 
range.  It was also noted in April 2001 that the veteran had 
low back pain, which had resulted in decreased activity and 
weight gain.  

In an April 2001 letter, the veteran's private physician 
indicated that the veteran had gained weight due to his 
diminished activity caused by his back disability.  

In his May 2001 claim, the veteran stated that he could not 
sit or stand for a prolonged period of time and indicated 
that any physical activity caused him pain.  He also claimed 
that he had sharp neck pain, a tingling sensation in his left 
hand, and numbness in both of his arms and legs, which he 
believed were related to his service-connected back 
disability.  

The veteran was afforded a VA examination in January 2002 
during which he complained that he had a painful lower back 
for which he sometimes had to take medication.  He indicated 
that he could not bend over or stand for a long time and 
described having a prickly feeling in his back.  He denied 
having any other joint trouble, except for his neck 
occasionally being stiff, and he did not have any trouble 
with his legs.  It was noted that his work was not affected 
much by his disability.  

A physical examination found the veteran to have a normal 
heel-toe gait, and on standing, his posture was good.  He had 
normal lumbar lordosis, and there was no scoliosis or 
kyphosis.  His muscle tone was good without any spasm, and 
there was no atrophy.  The veteran had extension to 25 
degrees with complaint of pain between 15 and 25 degrees as 
well as flexion to 60 degrees with complaint of pain between 
30 and 60 degrees.  He also had right and left lateral 
flexion to 25 degrees and rotation to 25 degrees, which were 
both without any pain.  Both lower limbs were negative for 
any neurological deficiency.  Straight leg raising to 55 
degrees was accompanied with a complaint of back pain, but 
the Lasegue test was negative.  Extensor hallucis longus 
strength was strong, and plantar reflex was flexor.  An x-ray 
of the lumbar spine was obtained, which was within normal 
limits.  The veteran was diagnosed with a history of back 
injury with continued complaint of low back pain, and the 
examiner noted that there was no objective evidence of lower 
back pathology. 

VA medical records dated from January 2002 to April 2003 
indicate that an x-ray of the veteran's lumbar spine was 
obtained in January 2002, which showed slight narrowing of 
the disc space at L1 and L2.  There was also marginal lipping 
in the lower lumbar vertebrae consistent with degenerative 
change. The veteran was later seen in October 2002 with 
complaints of a back strain that radiated into his bilateral 
lower extremities.  He indicated that his back was worse when 
he stood.  A joint examination was normal, and there was no 
limitation of motion.  His gait was normal, and he was able 
to tandem walk.  He was assessed as having a history of a 
back strain, and a back brace was ordered.  It was also noted 
that an x-ray of his lumbar spine was pending, which later 
revealed moderate osteoarthritic changes.  

The veteran returned in December 2002 with complaints of back 
pain.  He reported having an intermittent disability and 
radiation down both lower extremities.  An examination did 
not find him to be in any acute distress, but there was 
obvious effort in arising from a chair.  Straight leg raises 
were a bit tight, but he was able to reach approximately 80 
degrees without major resistance.  There was no weakness or 
atrophy, and the veteran's gait was normal.  He was assessed 
as having low back pain, and it was noted that it was 
probably not a herniated nucleus pulposus.  

A MRI was thereafter obtained in February 2003, which showed 
evidence of narrowing and tapering of the thecal sac at the 
level of L5-S1 in a circumferential manner due to probable 
epidural lipomatosis.  The remainder of the thecal sac was 
essentially normal, and the cauda equine was well preserved.  
The intervertebral discs were within normal limits, and the 
surrounding soft tissue was unremarkable.  

The veteran was seen again in March 2003 with continuing 
complaints of chronic low back pain and intermittent 
radiation to the bilateral lower extremities.  He denied 
having radiculopathy or weakness in the bilateral lower 
extremities.  The veteran also indicated that his pain was 
aggravated by prolonged standing or sitting and that his back 
was usually sore at the end of the day, but he noted that 
walking did not bother him.  He rated his pain as a four to a 
six on a scale of one to ten.  It was also noted that he was 
employed full-time at the post office performing maintenance 
work.  A movement test found him to have pain in his lower 
back with forward bending, but he did not have any pain with 
back extension and side bending.  He was diagnosed with 
chronic low back pain and was referred for physical therapy.

In his April 2003 VA Form 9, the veteran indicated that he 
had back pain with spasms as well as pain in his buttocks 
that radiated into his legs.  He also stated that he had 
difficulty standing, walking, stooping, and sitting and noted 
that he wore a back brace.  The veteran further claimed that 
he had arthritis.

The veteran submitted a statement in June 2004 in which he 
indicated that his symptoms included muscle spasm, loss of 
range of motion, pain on motion, sciatica, and osteoarthritic 
changes to his spine.  He also noted that medication and 
treatment had not been effective and claimed that his back 
disability had adversely affected his ability to work for the 
United States Postal Service, as he had to take a less 
physical position that did not require lifting heavy objects.

The veteran was afforded a VA examination in April 2005 
during which he complained of having constant pain in his 
lower back and in both legs.  He rated the pain as a seven or 
eight on a scale of one to ten and indicated that he could 
not sit or stand for a prolonged period of time because of 
the pain.  He also noted that it was difficult to bend or 
lift anything and noted that his back was sometimes stiff in 
the morning.  The veteran stated that pain medication seemed 
to help and that movement sometimes eased the pain. He wore a 
back brace, but he did not use a cane.  The veteran provided 
a history of flare-up with additional loss of motion, but 
there was no history of any acute episode of excruciating 
pain.  He denied having any trouble with his bladder or 
bowel.  It was also noted that his activities of daily living 
were limited, but that his work was not affected.  He was 
employed by the United States Postal Service at the time of 
the examination.

A physical examination found him to have good posture on 
standing, and his equilibrium was satisfactory.  He rose from 
a sitting position very slowly and walked guardedly with 
groaning and moaning.  It was noted that his lumbosacral 
spine had normal alignment without scoliosis, and his muscle 
tone was good without any spasm.  The veteran did have 
tenderness in the lumbosacral area.  His extension was 
limited to zero degrees with complaint of severe pain, and he 
had flexion to 35 degrees with complaint of pain at the end 
of the motion.  He had right and left lateral flexion to 10 
degrees and rotation to zero degrees, which were both 
accompanied by complaints of pain.  It was also noted that 
there was manifestation of incoordination without any 
weakness and fatigability, and functional loss due to 
subjective complaint was absent.  Reflexes were sluggish, but 
both lower limbs were negative for any neurological 
deficiency.  Goldthwaite's sign was negative, and sensation 
to pinprick and light touch was present.  The veteran had 
straight leg raising to 45 degrees with complaint of pain 
near the back of both thighs, and the Lasegue test was 
negative.  X-rays of the lumbosacral spine appeared normal, 
and an electromyography study was also obtained, which 
revealed normal motor and sensory conduction studies of the 
right lower extremity.  However, the veteran was intolerant 
to the needle electromyograph test, and as such, 
radiculopathy could not be assessed.  The veteran was 
diagnosed with chronic lumbar strain.  

The April 2005 VA examiner commented that the severity of the 
veteran's lumbosacral strain was inconsistent after many 
years following the injury and opined that it should be 
minimal.  He also indicated that the veteran's range of 
motion was inconsistent because of the lack of objective 
findings.  He noted that there was no evidence of 
fatigability, incoordination, or weakness, nor was there any 
evidence of intervertebral disc disease or other neurological 
disorder that could be determined from the examination.  The 
examiner stated that the rationale for his opinion was the 
type of injury and the time lapse since the injury as well as 
the veteran's persistent subjective complaints without any 
objective evidence.


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his lumbosacral strain.  More specifically, he 
claims that the current evaluation for his disorder does not 
accurately reflect the severity of the symptomatology 
associated with that disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The veteran's lumbosacral strain is currently assigned a 20 
percent disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The Board notes that during the 
pendency of this appeal, VA issued new schedular criteria for 
rating intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which became effective September 23, 
2002.  However, as there is no medical evidence of 
intervertebral disc disease or radiculopathy related to the 
veteran's service-connected lumbar sprain, such amendment is 
not relevant to the instant appeal.  However, VA subsequently 
amended the rating schedule again for evaluating disabilities 
of the spine, contained in 38 C.F.R. § 4.71a, which became 
effective on September 23, 2003.  The new criteria for 
evaluating service-connected spine disabilities are codified 
at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  However, the Board notes that consideration 
under the revised schedular criteria should not be undertaken 
before such criteria became effective.  The effective date 
rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 23, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule. 

Under the versions of Diagnostic Code 5295 applicable both 
prior to and after September 23, 2002, a 20 percent 
disability evaluation is contemplated for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent disability evaluation is warranted for a severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Further, prior to September 23, 2003, Diagnostic Code 5292 
provided for ratings based on limitation of motion of the 
lumbar spine.  When such limitation of motion is moderate, a 
20 percent rating is warranted.  When limitation of motion is 
severe, a 40 percent rating is warranted.  The maximum rating 
under Code 5292 is 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

New regulations that became effective on September 23, 2003 
revised the schedular criteria for the rating of spine 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-
5243 (2003).  The revised criteria provide that a lumbosacral 
strain will be evaluated under the General Rating Formula for 
Disease and Injuries of the Spine.  Under the general 
formula, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 6 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
for assignment when there is forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2004).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2004). See also 38 C.F.R. § 4.71a, Plate V (2004). 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 5295 applicable prior 
to September 23, 2003, the Board finds that the evidence of 
record does not establish entitlement to an increased 
evaluation for the veteran's lumbosacral strain.  Here, the 
medical evidence of record does not show the veteran to have 
listing of the whole spine to opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  In 
this regard, the January 2002 VA examination indicated that 
the veteran had a normal heel-toe gait, and on standing, his 
posture was good.  He had normal lumbar lordosis without any 
scoliosis or kyphosis, and there was no muscle spasm.  He had 
flexion to 60 degrees as well as right and left lateral 
flexion to 25 degrees and rotation to 25 degrees.  In fact, 
an x-ray of the lumbar spine was within normal limits, and 
the January 2002 VA examiner noted that there was no 
objective evidence of lower back pathology. 

The Board does observe that an X-ray obtained in October 2002 
showed osteoarthritic changes; however, a joint examination 
at that time did not find any limitation of motion, and the 
veteran's gait was normal.  In addition, the April 2005 VA 
examination found the veteran to have good posture on 
standing, and his lumbosacral spine had normal alignment 
without scoliosis.  The Goldthwaite's sign was negative, and 
he did not have muscle spasm.  The Board does acknowledge 
that he had flexion to 35 degrees, right and left lateral 
flexion to 10 degrees, and rotation to zero degrees.  
However, the examiner indicated that the severity of the 
veteran's back disability was inconsistent, including his 
range of motion, because of a lack of objective findings.  
Instead, he opined that the severity of the veteran's 
lumbosacral strain should have been minimal.  As such, the 
medical evidence of record has not shown the veteran to have 
severe lumbosacral strain.  Therefore, the Board finds that 
the veteran has not met the criteria for an increased 
evaluation for his lumbosacral strain under Diagnostic Code 
5295.  

When the evidence in this case is considered under the 
schedular criteria of Diagnostic Code 5292 applicable both 
prior to and after September 23, 2002, the Board finds that 
the evidence of record does not establish entitlement to an 
increased evaluation for the veteran's lumbosacral strain.  
The medical evidence of record does not show the veteran have 
severe limitation of motion of the lumbar spine.  In this 
regard, the January 2002 VA examination found the veteran to 
have extension to 25 degrees, flexion to 60 degrees, right 
and left lateral flexion to 25 degrees, and rotation to 25 
degrees.  In addition, VA medical records dated in October 
2002 documented the veteran as not having any limitation of 
motion.

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2004).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"slight" or "moderate."  In regards to the 
thoracolumbar spine, a full range of motion for forward 
flexion is 90 degrees, backward extension is to 30 degrees, 
left and right lateral flexion is to 30 degrees, and left and 
right rotation is to 30 degrees.  See 38 C.F.R. § 4.71a, 
Plate V (2004).

The Board does observe that the April 2005 VA examination 
found the veteran to have extension limited to zero degrees, 
flexion to 35 degrees, right and left lateral flexion to 10 
degrees, and rotation to zero degrees.  However, the examiner 
commented that the severity of the veteran's lumbosacral 
strain, including his range of motion, was inconsistent 
because of the lack of objective findings, and he opined that 
it should instead be minimal.  As such, the evidence of 
record has not demonstrated that the veteran has severe 
limitation of motion of lumbar spine.  Therefore, the Board 
finds that the veteran has not met the criteria for an 
increased evaluation under Diagnostic Code 5292.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's lumbosacral strain.  The January 
2002 VA examiner noted that the veteran had flexion to 60 
degrees, and VA medical records dated in October 2002 
indicated that he did not have any limitation of motion.  In 
addition, the April 2005 VA examiner indicated that he had 
flexion to 35 degrees and even found that to be inconsistent, 
as he opined that the veteran's disability should be minimal.  
As such, the veteran has not been shown to have forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Therefore, the Board finds that the veteran is not entitled 
to an increased evaluation for his lumbosacral strain under 
the revised rating criteria.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions and that he experienced pain on range of motion 
testing during the January 2005 VA examination.  However, the 
effect of the pain in the veteran's back is contemplated in 
the currently assigned 20 percent disability evaluation under 
Diagnostic Code 5295.  Indeed, the April 2002 rating decision 
specifically contemplated this pain and its effect on the 
veteran's functioning in its continuation of the 20 percent 
disability evaluation under Diagnostic Code 5295.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  In fact, the April 
2005 VA examiner noted that there was no objective evidence 
of fatigability, incoordination, or weakness and indicated 
that functional loss due to subjective complaint was absent.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
lumbosacral strain.

As noted above, under the General Rating Formula, objective 
neurologic abnormalities are evaluated separately.  
Therefore, the Board could evaluate the veteran's low back 
disability as sciatica pursuant to Diagnostic Code 8520.  
Under this provision, complete paralysis of the sciatic nerve 
- the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of the knee weakened or (very 
rarely) lost warrants an 80 percent evaluation.  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2004).  Incomplete paralysis of 
the sciatic nerve is evaluated as follows: severe, with 
marked muscular atrophy (60 percent); moderately severe (40 
percent); moderate (20 percent); and mild (10 percent).  Id.  
As noted above, however, there is no objective evidence of 
neurological pathology associated with the veteran's service-
connected lumbosacral strain such that a separate evaluation 
for neurologic abnormalities would be in order.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected lumbosacral strain has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  The Board does observe that the veteran 
submitted a statement in June 2004 in which he claimed that 
claimed that his back disability had adversely affected his 
ability to work for the United States Postal Service, as he 
had to take a less physical position that did not require 
lifting heavy objects.  However, there is no medical evidence 
of record suggesting that the veteran's service-connected 
lumbosacral strain has caused marked interference with 
employment.  In fact, it was noted at the January 2002 VA 
examination that the veteran's work reportedly was not 
affected much by his disability.  Although the April 2005 VA 
examiner did indicate that his activities of daily living 
were limited, it was also noted that the veteran's work was 
not affected.  As such, the current medical evidence of 
record does not suggest that the regular schedular standards 
are inadequate at the present time.  In conclusion, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's lumbosacral strain under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  




ORDER

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


